         Case 2:19-cv-00114-KOB Document 74 Filed 09/09/20 Page 1 of 2                               FILED
                                                                                            2020 Sep-09 PM 01:34
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

VICTOR REVILL,                                 )       This document relates to
     Plaintiff,                                )
                                               )
v.                                             )       CASE NO.: 2:19-cv-00114-KOB
                                               )
PAMELA CASEY, ET AL.                           )
     Defendants.                               )


MEGAN GARCIA,                                  )
    Plaintiff,                                 )
                                               )
v.                                             )       CASE NO.: 2:18-cv-02079-KOB
                                               )
PAMELA CASEY, ET AL.,                          )
     Defendants.                               )

                   NOTICE OF SERVICE OF DISCOVERY MATERIAL


       I HEREBY CERTIFY that a copy of the following designated discovery materials has, on

this date, been served upon defendants Pamela Casey and Scott Gilliland in this matter, via their

attorneys of record:

       (x)     Plaintiff Revill’s First Set of Interrogatories
       (x)     Plaintiff Revill’s Request for Production
       (x)     Plaintiff Revill’s Request for Admission

       DONE this the 9th day of September 2020.
                                               BOLES HOLMES PARKMAN WHITE LLC

                                               /s/ Clayton R. Tartt
                                               CLAYTON R. TARTT
                                               Attorney for Victor Revill
                                               1929 3rd Ave. North; Suite 700
                                               Birmingham, AL 35203
                                               (205) 502-2000
                                               ctartt@bhpwlaw.com
          Case 2:19-cv-00114-KOB Document 74 Filed 09/09/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been filed via the AlaFile system and the same will

be sent to all parties of record via electronic notification on this the 9th day of September 2020.


                                               /s/ Clayton R. Tartt
                                               OF COUNSEL
